COURT OF APPEALS FOR THE
                                          FIRST DISTRICT OF TEXAS AT HOUSTON

                                                       ORDER ON MOTION

Cause number:                      01-14-00082-CV
Style:                             Mary Lynn Kantara Gerke
                                   v. Jamil James Kantara
Date motion filed*:                March 28, 2014 and April 4, 2014
Type of motion:                    Motion for Extension of Time to File Appellant’s Brief and Supplement to Appellant’s
                                   Motion for Extension of Time to File Appellant’s Brief
Party filing motion:               Appellant
Document to be filed:              Appellant’s brief

Is appeal accelerated?        No

If motion to extend time:
         Original due date:                             N/A
         Number of previous extensions granted:                          Current Due date: N/A
         Date Requested:                                April 28, 2014

Ordered that motion is:

                   Granted
                    If document is to be filed, document due:
                             Absent extraordinary circumstances, the Court will not grant additional motions to extend time
                   Denied
                   Dismissed (e.g., want of jurisdiction, moot)
                   Other: _____________________________________
          Appellant timely requested preparation of a clerk’s record and designated additional documents for inclusion
          in the clerk’s record. See TEX. R. APP. P. 34.5(a), (b). The clerk’s record, filed with this Court on February 26,
          2014, omits copies of documents required under rule Texas Rule of Appellate Procedure 34.5(a). Accordingly,
          the appellate record is not complete, and appellant’s brief is not yet due. See TEX. R. APP. P. 38.6(a). Appellant’s
          motion and supplement to motion, therefore, are dismissed as moot.


Judge’s signature: /s/ Jim Sharp
                   

Panel consists of       ____________________________________________

Date: April 15, 2014




November 7, 2008 Revision